Citation Nr: 1213230	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  03-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a fibroid disorder, including uterine fibroids.

2.  Entitlement to service connection for a total hysterectomy, to include as secondary to a fibroid disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to June 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which declined to reopen the Veteran's previously denied claims for service connection for uterine fibroids and a total hysterectomy.

In November 2004, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This matter was initially before the Board in March 2005, at which time it was remanded for additional development.  Thereafter, in a January 2009 decision, the Board reopened the Veteran's service connection claims and remanded them for further development.  Her claims were remanded an additional time in a May 2010 rating action.  The development requested in the prior remands - including the procurement of outstanding federal records, a VA medical examination, an etiological opinion, and an addendum opinion - has since been accomplished.  Accordingly, appellate review may now proceed.

Additionally, the Board notes that, while the Veteran was originally represented by The American Legion, a more recent VA Form 21-22 indicates that she has switched her representation to the Blinded Veterans Association.

As a final introductory matter, the Board observes that, in a November 2001 statement, the Veteran raised claims for service connection for post-partum depression; residuals of high blood pressure, secondary to gynecological medical conditions; cerebral ischemic attacks secondary to high blood pressure, caused by gynecological conditions; migraine headaches secondary to hypertension, due to gynecological conditions; and visual impairment that progressed to blindness.  Significantly, the claim for post-partum depression was denied in an April 2003 rating decision, which the Veteran did not appeal.  As such, that issue is not currently before the Board.  Moreover, the Board lacks jurisdiction over the Veteran's other November 2001 claims.  Indeed, the record reflects that none of those claims has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Consequently, they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably shows that the Veteran had uterine fibroids, manifested by painful and occasionally incapacitating menstrual cramps, which existed prior to her active service.

2.  The evidence of record clearly and unmistakably shows that the Veteran's preexisting uterine fibroids were not aggravated (permanently worsened) during her active service.  

3.  The Veteran's pre-existing uterine fibroids were not aggravated in service.

4.  The preponderance of the evidence shows that the Veteran's total hysterectomy was a direct consequence of her uterine fibroids, which preexisted service and were not permanently aggravated therein.  Moreover, there is no competent or credible evidence that otherwise suggests a link between the Veteran's hysterectomy and any aspect of her active duty. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a fibroid disorder, to include uterine fibroids, have not been met.  38 U.S.C.A. §§ 101, 1111, 1131, 1153, 1154(a), 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  

2.  The criteria for service connection for total hysterectomy have not been met.  38 U.S.C.A. §§ 101, 1111, 1131, 1153, 1154(a), 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran, in written statements and testimony before the Board, contends that she developed uterine fibroids and related symptoms shortly after joining the Army in 1979.  She further asserts after that, after leaving the military, her symptoms persisted and progressively worsened, ultimately resulting in an ovarian cyst that required a total hysterectomy.  

Notwithstanding the Veteran's contentions, the Board finds, for the reasons that follow, that her uterine fibroids preexisted her entry into service.  The Board further finds that this disorder did not undergo a permanent worsening in service, and that neither it nor the Veteran's resultant hysterectomy is in any way related to her active duty.  Accordingly, the Board concludes that service connection is not warranted for either condition.

Governing Laws and Regulations

Service connection may be established when a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, permanently worsened therein.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the specific legal criteria governing preexisting disorders, the Board observes that every Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  Moreover, when determining whether a defect, infirmity, or disorder is "noted" at entrance, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent in-service flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence fails to demonstrate a permanent increase in disability in service, the presumption of aggravation in not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Board observes that service connection may be presumed for certain chronic diseases, including malignant tumors, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, benign uterine fibroids and residuals of a hysterectomy are not conditions for which service connection may be granted on a presumptive basis.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In addition, service connection may be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Compensation may also be awarded for the aggravation of a non-service-connected disorder by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Moreover, it is the Board's principal responsibility to assess the credibility, and therefore the probative value, of the proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of her active duty experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Facts and Analysis

The most pertinent evidence of record consists of service and post-service treatment records, post-service private and VA medical records, a report of an April 2009 VA examination and accompanying etiological opinion, a June 2010 addendum opinion, and the Veteran's written statements and Travel Board testimony.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

Parenthetically, the Board notes that, while the Veteran has applied for and obtained benefits from the Social Security Administration (SSA), those benefits are related to disabilities (depression, affective disorder, visual disturbance conversion, and hypertension) that are not currently on appeal.  As such, the records on which the SSA award is predicated are not relevant in this instance.

Additionally, the Board recognizes that some of the Veteran's reported service and post-service hospitalization records have not been located, as evidenced by the RO's formal findings of unavailability dated in September 2006 and August 2007.  When service records are unavailable, the Board has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of such records, however, does not obviate the requirement of probative evidence linking the disability to service.  See Russo v. Brown, 9 Vet. App. 46 (1996).


The Veteran claims that she did not have any symptoms referable to a fibroid disorder prior to service.  She claims that in service she started having symptoms such as bloating, pain, menstrual cramping, and painful menstrual periods.  She reported during her Board hearing that she was diagnosed as having fibroids while in service in 1980.  As a result she argues that service connection is warranted for a fibroid disability and for the resultant hysterectomy to treat such disability.

The Veteran's available service treatment records reflect that, at the time of her August 1979 entrance examination, she was found to have dysmenorrhea (excessive menstrual cramping).  That condition was further shown to incapacitate her on an average of one day during each menstrual cycle.  Since a fibroid disorder was not noted at the time of the Veteran's service, the Veteran is entitled to the presumption of soundness.  In order to rebut the presumption of soundness it must be found that there is clear and unmistakable evidence that the condition existed prior to service and clear and unmistakable evidence that such condition was not aggravated by service.  The Board finds that the claims file demonstrates that both of these factors are demonstrated and as such the presumption of soundness has been rebutted.

The Board will first address the evidence which it considers clear and unmistakable that a fibroid disorder existed prior to service.  In April 2009 a VA medical opinion was obtained.  The clinician stated that dysmenorrhea was a symptom of an underlying problem.  She stated that dysmenorrhea was defined as painful monthly blood flow.  She reiterated that dysmenorrhea was not a medical entity and was a symptom.  She was also asked if it was determined that dysmenorrhea was a symptom whether such was a manifestation of uterine fibroids which were subsequently diagnosed.  In her response, she noted that uterine fibroids were benign uterine tumors of smooth muscle origin.  Fibroids frequently cause abnormal vaginal bleeding, pelvic pain and pressure, urinary and intestinal symptoms, and pregnancy complications.  She went on to state that they have estrogen receptors, and therefore, fibroids tended to enlarge during the reproductive years and regress after menopause, but that many fibroids were small and asymptomatic.  She noted that the Veteran was in her reproductive years when entering military service.  She concluded that based on the Veteran's report of dysmenorrhea with incapacitating days at least once per month that it was most likely that her preexisting fibroid condition was causing her dysmenorrhea.  

The Board observes that clarification was needed to determine whether there was clear and unmistakable evidence that a fibroid disability existed prior to service.  An addendum, to the 2009 opinion, was received in June 2010.  

The June 2010 addendum was rendered by a licensed medical doctor.  Like his predecessor, the June 2010 examiner reviewed the Veteran's claims file in its entirety.  Based on that review and medical principles, the examiner determined that it was clear and undebatable that the Veteran's uterine fibroids, manifested by incapacitating dysmenorrhea, had preexisted service.  Indeed, the examiner opined that the Veteran's statements, which had been recorded at the time of her enlistment examination, clearly and undebatably showed that she had a preservice history of menstrual cramping and related symptoms, which were subsequently diagnosed as uterine fibroids.  

The Board finds that the June 2010 addendum opinion clarified that there was clear and unmistakable evidence that the Veteran's fibroid disorder existed prior to service.  In support of the opinion, the examiner relied, at least in part, on the medical history taken at the time of the Veteran's service entrance examination.  It is clear that the physician also relied on medical principles concerning the development of fibroids and compared such with the Veteran's medical history concerning the diagnosis of a fibroid disability.  This opinion was consistent with the initial opinion in 2009 and clarified and defined the likelihood that a fibroid disability existed prior to service.  In this regard, the physician found that it was clear and unmistakable-undebatable that such condition existed prior to service.  

The Board affords great probative value to the June 2010 addendum opinion.  The opinion was based on a review of the Veteran's medical history, medical records and sound medical principles concerning the onset of fibroids.  Pertinent history in this case includes the Veteran's report of dysmenorrhea on her service entrance examination.  The Board finds credible the Veteran's report of dysmenorrhea recorded at the time of her service entrance examination in August 1979.  This finding is significant because the VA physician relied on this finding, as well as other findings, to come to the conclusion reached.  The Board notes that the history of dysmenorrhea was given contemporaneous to service and was for the purpose to determine the Veteran's state of health at the time of the Veteran's service entrance examination.  History taken during this time is deemed to be more credible than the Veteran's postservice report of denying any problems concerning dysmenorrhea prior to service.  The denial by the Veteran of having dysmenorrhea at the time of her service entrance was given several years following her discharge from service and was given in connection with a claim for monetary benefits.  Additionally, an August 1992, operative report concerning a total abdominal hysterectomy and bilateral salpingo-oohorectomy reveals that the Veteran gave a history of abdominal pain and increasing abdominal girth which corresponded with her menstrual cycle.  She related that her symptoms began in 1979 and had been episodic until the past three months, when her abdominal pain and increased abdominal girth had been constant.  This reported history given in connection with treatment for fibroids and ovarian cysts is highly credible.  At that time, the Veteran's sole motivation was treating her current condition.  Moreover, a February 2002 statement from the Veteran physician also relates that the Veteran reported having significant abdominal pain associated with her menstrual period since 1979.  It was reported that the symptoms were episodic in nature, but became constant.  

The Board notes that on follow-up to the August 1979 entrance examination, the Veteran, in September 1979, stated that she was no longer having cramps.  The Board finds the history given on August 15, 1979, and the history given on September 7, 1979 that she no longer have cramps, does not indicate that the Veteran no longer had a history of dysmenorrhea.  In this regard, the evidence in multiple reports indicates that her symptoms were episodic.  This is demonstrated in the history given by the Veteran in connection with her 1992 hysterectomy, in a 2002 statement from her primary doctor and in an undated medical report.  Given the foregoing, the Board finds credible the Veteran's report of dysmenorrhea at the time of her service discharge.

The 2010 VA medical opinion noted the Veteran's dysmenorrhea and the subsequent diagnosis of fibroids.  Pointing to the Veteran's complete history, as well as medical findings and principles, the examiner concluded that there was clear and unmistakable evidence-undebatable evidence that fibroids existed prior to service and that dysmenorrhea was a manifestation of such fibroids.

In light of the foregoing, the first prong to rebutting the presumption of soundness has been substantiated.  The Board must now address the second prong in rebutting the presumption of soundness.  The Board must determine whether there is clear and unmistakable evidence that the pre-existing fibroid disorder was not aggravated by service.  A review of the record reveals that there is such evidence.

During the Veteran's August 1979 service entrance examination, the Veteran reported dysmenorrhea.  It was reported that this condition was incapacitating one day a week during her cycle.  Follow-ups to the August 1979 examinations were done in September and October 1979.  In September 1979, the Veteran stated that she no longer had cramps and that the condition would not interfere with or cause loss of time from duty.  Thereafter, in October 1979, she enrolled in service.

The remainder of the Veteran's service treatment records, which have been associated with the claims file, are negative for any complaints or clinical findings of menstrual problems.  Moreover, contemporaneous testing of her pelvic region was devoid of any clinical abnormalities.

In April 2009, VA medical opinion was obtained.  That clinician determined that the Veteran's active service had not contributed to any change in her fibroid symptoms.  In this regard, the examiner noted that physical exertion was not a factor in fibroids, which were a medical entity that developed in each woman at a unique pace.  As such, the examiner concluded that any increase in the severity of the Veteran's fibroids was most likely due to a natural progression.  

In a June 2010 medical opinion, the physician determined that it was clear and undebatable that this preexisting condition had not worsened in service.  She opined that "[t]he fact that the Veteran was in the military had no effect on the development of her [uterine fibroids]."  The physician observed that uterine fibroids and related menstrual complications "develop[ed] in each [affected] woman at a unique pace" and were unaffected by physical exertion or by any of the other factors associated with the Veteran's active service.

The Board finds that the evidence of record clearly and unmistakably shows that the Veteran's preexisting uterine fibroids were not aggravated (permanently worsened) by any aspect of her active duty.  Indeed, such a finding is directly supported by the April 2009 and June 2010 VA physician's reports, which establish that the Veteran's pre-service menstrual problems did not increase during service, even considering the Veteran's reported symptoms in service.  The VA opinions are consistent with the Veteran's service treatment records, to include the Veteran's discharge examination, which was negative for any complaints or findings referable to dysmenorrhea and/or fibroids.  As such, there is no indication that her underlying uterine fibroids, or any symptom thereof, actually worsened while she was in the service.  Hunt, 1 Vet. App. at 297.  

Given the foregoing, the Board finds that the above mention evidence clearly and unmistakably demonstrates that the Veteran's pre-existing fibroid disability was not aggravated by service.  

As the Board has found that there is clear and unmistakable evidence that the Veteran's fibroid disability pre-existed service and there is clear and unmistakable evidence that the pre-existing fibroid disability was not aggravated by service, the presumption of soundness has been rebutted.  

The Board must now adjudicate the claim under 38 U.S.C.A. § 1153.  This provision states that a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The implementing regulations provide that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

A review of the Veteran's service treatment records shows no complaints referable to dysmenorrhea and or fibroids.  Physical examinations were also negative.  These records were reviewed by VA medical providers in 2009 and 2010.  Both providers medical concluded that there was no increase in the underlying fibroid disability.  In other words, it was concluded that a fibroid disability was not aggravated by service.  They explained that the fact that the Veteran was in the military service had no effect on the development of her condition.  It was also explained that the condition developed in each woman at a unique pace and that physical exertion is not a factor in the development of uterine fibroids.  They also noted that there was no change in the Veteran's symptoms and these findings are supported by the evidence of record.  Specifically, this is substantiated in the operative report concerning the hysterectomy, the September 2002 medical statement from her physician, as well as other medical reports.  The Veteran has related the same symptoms and she indicated that her condition did not increase until several years following her discharge from service.  The Board finds these opinions quite probative as they were based on a review of the Veteran's claims file, which included available service treatment records, the Veteran's medical history, post-service treatment records and medical principles.  

Based on the above clinical and lay evidence, which for the foregoing reasons are deemed probative, the Board finds that the Veteran's preexisting fibroid disorder did not undergo an increase during her period of active service.  Accordingly, the Board concludes that this disability, while found by clear and unmistakable evidence to have preexisted service, did not increase in service.  As such, the presumption of aggravation does not apply to the Veteran's fibroid disorder claim.  Consequently, service connection on this basis of presumptive aggravation cannot be granted.  

In light of the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's fibroid disability existed prior to service and there is also clear and unmistakable evidence showing that such condition was not aggravated by service.  It is therefore concluded that that the presumption of soundness has been rebutted, meaning that the Veteran entered service with a preexisting fibroid disability.  Moreover, the Board finds that the preponderance of the evidence is against a finding that the Veteran's preexisting fibroid disability was aggravated by service.  There was no increase in the underlying fibroid disability in service and, thus, the presumption of aggravation does not apply to her claim.  As such, the Board finds that service connection for a fibroid disability based on aggravation of a preexisting disability is not warranted.

The Board now turns to the Veteran's claim of service connection for hysterectomy.  As it pertains to that claim, post-service treatment records show that in January 1991 the Veteran was treated for uterine fibroids.  At that time, she began receiving treatment for severe abdominal pain and bloating, as well as profuse vaginal hemorrhaging that was unresponsive to medication.  The persistent worsening of the Veteran's fibroids led her to undergo a total abdominal hysterectomy and bilateral salpingo-oophorectomy in August 1992.  Thereafter, she continued to seek periodic outpatient treatment for menstrual problems.  A VA physician noted in February 2002 that the Veteran's fibroids were directly responsible for her hysterectomy.  

Service connection is not warranted for the Veteran's total hysterectomy.  The surgical procedure has been clinically attributed to the Veteran's fibroids; the latter have not been shown to be etiologically related to any aspect of her active service.  Consequently, the Board has no basis to find that the Veteran's hysterectomy is itself service-related.  On the contrary, such a conclusion would be in conflict with the probative findings of the June 2010 VA examiner.  As noted above, that clinician expressly opined that the Veteran's August 1992 "surgical intervention" - i.e., her total hysterectomy - was performed solely to address the "natural progression" of her preexisting fibroid condition.  Moreover, there is no other evidence in the claims file that suggests that link between that operation and any aspect of the Veteran's service.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (noting that service connection may be granted when all the evidence establishes a nexus between current complaints and active service).  Furthermore, the June 2010 VA examiner definitively determined that no such nexus existed, and no other medical provider has noted such a relationship.  Accordingly, the Board has no grounds to grant service connection for the Veteran's hysterectomy, including the residuals thereof.

In reaching this decision, the Board wishes to emphasize that it remains sympathetic to the Veteran and does not doubt the sincerity of her belief that her uterine fibroids, ensuing hysterectomy, and related symptoms are all related to her active duty.  As a lay person she is certainly competent to report current and historical menstrual problems, which fall within the realm of her personal experience.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Moreover, the credibility of her account is not diminished solely because of a lack of corroborating medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  She, however, is not competent to opinion on whether her asserted symptoms she experienced in service were the manifestation of a chronic disability.  The Board finds that the Veteran's blanket attribution of her fibroids and ensuing hysterectomy to service cannot be considered competent medical evidence.  As a lay person, without any apparent clinical expertise, she is not competent to opine as to medical etiology or to render medical opinions.  See 38 C.F.R. § 3.159(a).  Accordingly, her assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between her post-service disability and her period of service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

In sum, the Board finds that the clear and unmistakable evidence demonstrates both that the Veteran's uterine fibroids preexisted service and were not aggravated by service.  Additionally, the Board finds that the preponderance of the evidence shows that the Veteran's preexisting fibroid disability was not aggravated by service.  Moreover, the preponderance of the evidence does not show that the Veteran's hysterectomy was incurred in or aggravated by service.  There is no evidence showing that any residuals arising from the Veteran's 1992 hysterectomy are related to her active duty or to any disability incurred therein.  Rather, they are residuals of a preexisting service disability which was not aggravated by service.  Thus, while mindful of the need for heightened consideration of the benefit-of-the-doubt rule, the Board finds that rule to be inapplicable here as the evidence is not so evenly balanced as to leave any doubt regarding the issues on appeal.  38 U.S.C.A. § 5107 (b); See O'Hare, 1 Vet. App. at 367.  Accordingly, the Veteran's claims for service connection for uterine fibroids and a total hysterectomy must regrettably be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.  

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, the Board observes that, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service- connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board acknowledges that the RO's October 2001 rating decision and January 2003 statement of the case (SOC) preceded the widespread enforcement of the VCAA and, thus, did not fully meet the requirements of that statute.  However, the record subsequently shows that the RO sent correspondence in August 2005 that substantially complied with the duty-to-notify provisions set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  Thereafter, the RO sent a March 2006 letter that addressed the additional requirements outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO has since gone back and readjudicated the Veteran's claims in the October 2007 and May 2011supplemental statements of the case (SSOCs), including considering any additional evidence received in response to that additional notice. This is important to point out because the Federal Circuit Court has held that a SOC or SSOC can constitute a 'readjudication decision," which complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield IV).  Indeed, as a matter of law, the provision of adequate VCAA notice prior to a readjudication 'cures' any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the above, the Board finds that any deficiency in the VCAA notice to the Veteran, or the timing of that notice, was tantamount to harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board had erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Even assuming, without conceding, that there was deficient VCAA notice to the Veteran, the Board finds that the presumption of prejudice on VA's part has been rebutted.  First, based on the communications sent to the Veteran over the course of this appeal and her responses, she clearly has actual knowledge of the evidence needed to substantiate her service connection claims.  Secondly, based on her contentions, as expressed in written statements and testimony before the Board, she is reasonably expected to understand from the notices what was needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

In any event, the Veteran has not alleged that she has been prejudiced by any defect in the timing or content of the notification received.  Nor does the record otherwise show that any such defect has affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board finds that any inherent error is cured and further notification is not warranted prior to the Board's adjudications of the Veteran's service connection claims.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (indicating that the issuance of a fully compliant notification letter followed by readjudication of the claim, is sufficient to cure the timing defect).  

Next, regarding the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which she has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records, SSA records, and all potentially relevant VA treatment records as well as private treatment records and other pertinent evidence she has identified.  

The Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  VA is not required to assist her in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating those claims.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  

Here, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding federal records that pertain to her claims for service connection.  Accordingly, the Board finds that it is not obligated to obtain any additional federal records with respect to those claims.  

In addition to obtaining relevant service and post-service treatment records, VA has procured a VA examination and two separate VA opinions in support of the Veteran's claims.  Moreover, as noted above, the conceded deficiencies in the initial April 2009 VA opinion has been remedied by the June 2010 addendum, which was rendered in accordance with the Board's latest remand.  Further, the June 2010 examiner's opinion is supported by a detailed rationale and is reconciled with all medical and other pertinent information in the Veteran's claims file.  As such, the Board finds that the June 2010 VA examiner's opinion is sufficient for rating purposes and that VA is not required to afford the Veteran an additional VA etiological examination and opinion pursuant to 38 C.F.R. § 3.159(c)(4).

As a final matter regarding the duty to assist, the Board observes that the Veteran has been provided an opportunity to submit testimony in support of her service connection claims at a November 2004 Travel Board hearing.  There is no indication that she was denied due process during the course of that proceeding.  As such, the Board finds that VA's duties to assist with respect to the Veteran's hearing have been met. 

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 






      CONTINUE ON NEXT PAGE

426, 430 (1994).  Because VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a fibroid disorder is denied.

Service connection for a total hysterectomy is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


